ACCEPTED
                                                                                                                                                              01-15-00374-CV
                                                                                                                                                   FIRST COURT OF APPEALS
                                                                                                                                                           HOUSTON, TEXAS
                                                                                                                                                          5/7/2015 9:49:03 AM
                                                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                                                       CLERK




                                                                                                                                   FILED IN
                                                                                                                            1st COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS
                                                                                                                            5/7/2015 9:49:03 AM
                                                                                                                            CHRISTOPHER A. PRINE
                                                                                                                                    Clerk


May 7, 2015




Christopher A. Prine, Clerk
1st Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066
Tel: (713) 274-2700

        Re:        Court of Appeals No. 01-15-00374-CV; The Upper Trinity Regional Water
                   District and Texas Commission on Environmental Quality v. National Wildlife
                   Federation

Dear Mr. Prine:

       Cynthia Woelk, the attorney representing the Appellant Texas Commission on
Environmental Quality in Case No. 01-15-00374-CV, The Upper Trinity Regional Water
District and Texas Commission on Environmental Quality v. National Wildlife Federation,
requests a copy of the Clerk’s Record and Reporter’s Record filed with the Court. Please
provide the records on a CD and send them to Ms. Woelk by overnight delivery to the
following address:

                                        Cynthia S. Woelk
                                        Assistant Attorney General
                                        Office of the Attorney General
                                        Environmental Protection Division (MC 066)
                                        300 West 15th Street, 10th Floor
                                        Austin, Texas 78701
                                        Tel: (512) 463-2012




  PO S T OF F I C E BO X 12548, AU S T I N , TE X A S 78711-2548         TEL:     (512)463-2100              W W W .TEX A SAT T O R N E YGEN ER A L.G O V
                                                 A n Equa l Em pl o ym ent O pp or t unit y Em pl o ye r ·
Christopher A. Prine, Clerk
1st Court of Appeals
May 7, 2015
Page 2

     Please call me upon your receipt of this letter and I will give you our Federal Express
Account Number and billing reference number.

       Thank you for your attention to this matter.

                                          Sincerely,

                                          /s/ Sue Worsham
                                          Sue Worsham
                                          Legal Assistant
                                          Environmental Protection Division
                                          Tel: (512) 475-4158 (direct)
                                          Fax: (512) 320-0911
                                          sue.worsham@texasattorneygeneral.gov